DETAILED ACTION
This Action is in response to Application Number 17172842 received on 2/20/2021.
Claims 1-18 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation, “when it is notified" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Specifically, claim 1 recites” processing circuitry to notify that time slots…have been switched” and “deliver to a reception task, when it is notified that the time slots have been switched”.  It is unclear by the claim language as to what is being notified.  The recitation of “it” is normally used to refer to a thing previously mentioned or easily 
Dependent claims 5-16 are rejected for the same reasons above as reciting substantially similar limitations.
Independent claim 17 is also rejected for the same reasons above as reciting substantially similar limitations.
Claims 2-4 are rejected for the same reasons above by virtue of their dependencies to claim 1.
For examination purposes, as the utilization of the “notify[ing]” appears to be within the recited “processing circuitry”, the recited “notify[ing]” will be interpreted as an instruction that indicates such switching to occur, which appears consistent with Applicant’s specification on page 7 line 25 through page 8, line 5, which explains that the notifying “causes the data transmitting unit 22 to transmit the transmission data”.  

Claim 1 recites the limitation, “to notify that time slots in the TSN technique have been switched”, which refers to “time slots”.  The claim later recites “a time slot”.  As it is not clear whether this recitation of “a time slot” refers to the previously claimed “time slots”, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as referring one from the previous recitation.
Dependent claims 9, and 11-16 are rejected for the same reasons above as reciting substantially similar limitations.


Dependent claims 2-8, and 10 are rejected for the same reasons above by virtue of their dependencies to claim 1.

Claim 1 recites the limitation, “the reception data which is transmission data transmitted during a time slot after being switched”, which is vague and indefinite as it is not clear by the language as to what is “being switched”.  
Claims 17 and 18 are rejected for the same reasons above as having substantially similar limitations.
For examination purposes, the limitation will be interpreted as reciting “after the time slots have been switched”, in order to properly refer to the previous recitation in the claim, which appears to be consistent with Applicant’s Specification.
Dependent claims 9, and 11-16 are rejected for the same reasons above as reciting substantially similar limitations.
Independent claims 17 and 18 are rejected for the same reasons above as having substantially similar limitations.
Dependent claims 2-8, and 10 are rejected for the same reasons above by virtue of their dependencies to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mardmoeller (WO 2019/145028).

Regarding claim 1, Mardmoeller disclosed a communication device communicating in a network in which a TSN (Time-Sensitive Networking) technique is used (Mardmoeller, p4, lines 1-5, “a network device for time-sensitive networking”), the communication device comprising: 
processing circuitry (Mardmoeller, Figure 10, p12, lines 4-13)
to notify that time slots in the TSN technique have been switched (Mardmoeller, p. 4, lines 9-11, Mardmoeller disclosed utilizing individual gate control lists for gate control; p4, lines 22-24, “gate controllers” in which each is “configured to read an individual gate control list, to generate a gate control signal and to issue the gate control signal to a respective gate”’ p4, lines 25-30, “to toggle the state of the gate” based on the “cycle”;  The gate signals for switching between open and closed gates amounts to notifying the queue that a 
to store, when reception data received from other communication devices is not transmission data transmitted during a current time slot, the reception data in a memory (Mardmoeller, Figure 10, “Transmit queues 2”, p1, lines 18-25, Mardoemeller disclosed the queues having different traffic classes in which the gates are used to control the transmission of frames in each traffic class, controlling when the traffic stored in each queue may be transmitted by opening and closing their respective gates), and deliver to a reception task, when it is notified that the time slots have been switched, the reception data which is transmission data transmitted during a time slot after being switched and is stored in the memory (Mardoemeller, Figure 10, Data stored in the transmit queues 2, upon a gate open signal received at a particular queue for a time slot, the queued data in that particular queue is delivered along the transmit path 32 through the Transmission selection and traffic shaping logic 35 and transmission media access controller 37 task for transmission to PHY; See Fig. 6 showing the TAS cycle to which Gates are opened and closed for particular cycles, i.e. repetition rate;  For example, Gate 0 is opened for t1, t4, etc). 
Claim 17 recites a communication method for communicating in a network in which a TSN with limitations that are substantially similar to the limitations of claim 1.  
Claim 8 recites a non-transitory computer readable medium storing a communication program communicating in a network in which a TSN (Time-Sensitive Networking) technique is used, the communication program which causes a computer to execute limitations that are substantially similar to the limitations of claim 1.  As Mardoemeller disclosed a medium for performing such limitations (Mardoemeller, p6, line 35 through page 7 line 2), claim 18 is rejected under the same rationale.


Regarding claim 2, Mardoemeller disclosed the communication device according to claim 1, wherein the processing circuitry delivers the reception data to the reception task when the reception data is the transmission data transmitted during the current time slot (Mardmoeller, p. 4, lines 9-11, Mardmoeller disclosed utilizing individual gate control lists for gate control; p4, lines 22-24, “gate controllers” in which each is “configured to read an individual gate control list, to generate a gate control signal and to issue the gate control signal to a respective gate”’ p4, lines 25-30, “to toggle the state of the gate” based on the “cycle”;  The gate signals for switching between open and closed gates amounts to notifying the queue that a new cycle has been switched to which the respective gate is either opened or closed for that particular queue (transmit queues of Figure 10); See also p9, line 33 through p10 line 7 indicating the gate signals controlling which gates should be opened for particular times slots, t1-t5 for example;  Upon the gate being opened for a time slot, the data queued for that particular gate is 

Regarding claim 3, Mardoemeller disclosed the communication device according to claim 1, wherein the processing circuitry stores the reception data in the memory when the reception data is the transmission data transmitted during the current time slot and a processing time required for the reception task to process the reception data is longer than a remaining time in the current time slot (Mardmoeller, p. 4, lines 9-11, 22-24, “gate controllers” in which each is “configured to read an individual gate control list, to generate a gate control signal and to issue the gate control signal to a respective gate”’ p4, lines 25-30, “to toggle the state of the gate” based on the “cycle”;  The gate signals for switching between open and closed gates amounts to signaling the queue that a new cycle has been switched to which the respective gate of the queue is either opened or closed for that particular queue (transmit queues of Figure 10); See also p9, line 33 through p10 line 7 indicating the gate signals controlling which gates should be opened for particular times slots, t1-t5 for example;  As such the switching of open to closed due to the time slot ending results in the queue storing the remaining data in the transmit queue until its next scheduled open-gate time slot, to which the remaining data may continue to be delivered along the transmit path 32;  See Fig. 6 showing the TAS cycle to which Gates are opened and closed for particular cycles, i.e. repetition rate;  For example, Gate 0 is opened for t1, t4, etc). 

Regarding claim 4, Mardoemeller disclosed the communication device according to claim 3, wherein the processing circuitry delivers the reception data to the reception task when the reception data is the transmission data transmitted during the current time slot and the processing time required for the reception task to process the reception data is shorter than or equal to the remaining time in the current time slot (Mardoemeller, See Fig. 6 showing the TAS cycle to which Gates are opened and closed for particular cycles, i.e. repetition rate;  For example, Gate 0 is opened for t1, t4, etc; The switching of open to closed due to the time slot ending results in the queue storing the remaining data in the transmit queue until its next scheduled open-gate time slot, to which the remaining data may continue to be delivered along the transmit path 32).

Regarding claim 9, Mardmoeller disclosed the communication device according to claim 1, wherein when it is notified that the time slots have been switched, the processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched (Mardmoeller, p. 4, lines 9-11, 22-24, “gate controllers” in which each is “configured to read an individual gate control list, to generate a gate control signal and to issue the gate control signal to a respective gate”’ p4, lines 25-30, “to toggle the state of the gate” based on the “cycle”;  The gate signals for switching between open and closed gates amounts to signaling the queue 

Regarding claim 10, Mardmoeller disclosed the communication device according to claim 2, wherein when it 1s notified that the time slots have been switched, the processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched (Mardmoeller, p. 4, lines 9-11, 22-24, “gate controllers” in which each is “configured to read an individual gate control list, to generate a gate control signal and to issue the gate control signal to a respective gate”’ p4, lines 25-30, “to toggle the state of the gate” based on the “cycle”;  The gate signals for switching between open and closed gates amounts to signaling the queue 

Regarding claim 11, Mardmoeller disclosed the communication device according to claim 3, wherein when it is notified that the time slots have been switched, the  processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched (Mardmoeller, p. 4, lines 9-11, 22-24, “gate controllers” in which each is “configured to read an individual gate control list, to generate a gate control signal and to issue the gate control signal to a respective gate”’ p4, lines 25-30, “to toggle the state of the gate” based on the “cycle”;  The gate signals for switching between open and closed gates amounts to signaling the queue 

Regarding claim 12, Mardmoeller disclosed the communication device according to claim 4, wherein when it is notified that the time slots have been switched, the processing circuitry gives high priority to a reception process of reception data which is the transmission data transmitted during a time slot after being switched and gives low priority to a reception process of reception data which is the transmission data transmitted during a time slot before being switched (Mardmoeller, p. 4, lines 9-11, 22-24, “gate controllers” in which each is “configured to read an individual gate control list, to generate a gate control signal and to issue the gate control signal to a respective gate”’ p4, lines 25-30, “to toggle the state of the gate” based on the “cycle”;  The gate signals for switching between open and closed gates amounts to signaling the queue .
 
Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, pending corrections to the above 35 U.S.C. 112 rejections.
Regarding claims 5-8, Mardmoeller disclosed the concept of utilizing notifications as to when the gates of respective queues are open or closed, such that a particular queue is given priority for transmission during a current time slot, as described in the above citations.  Madmoeller additionally disclosed a time-aware shaper is defined such that a gate can only transmit a frame associated for its queue if there is sufficient time, 
As such, pending corrections to formal matters above, claims 5-8 are objected to.  Claims 13-16 are objected to by virtue of their dependencies to claims 5-8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mong et al. (US 20190322298) disclosed, “the TSN network 1528 may include a plurality of queues 1712 for transmitting the data frames 404 to their respective destinations 1720” in which “each queue 1712 may include a gate 1713 that may be in an open position 1714 or a closed position 1716, and may only allow transmission of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JERRY B DENNISON/Primary Examiner, Art Unit 2419